POLLUTION CONTROL COORDINATING ACT — DISTRIBUTION OF FUNDS COLLECTED FOR DESTRUCTION OF WILDLIFE Damage awards received after July 1, 1971, under 82 O.S. 937 [82-937] (1971) for destruction of fish and wildlife by pollution may be distributed by the Pollution Control Coordinating Board among its member agencies according to expenses incurred in securing the award. Damage awards received prior to July 1, 1971, should be deposited in the State Treasury's general revenue fund under 62 O.S. 203 [62-203] (1971).  The Attorney General has considered your request for an opinion wherein you ask in substance the following question: The Pollution Control Coordinating Board has from time to time received from private parties awards of damages constituting compensation for the value of fish and wildlife destroyed by pollution under 82 O.S. 937 [82-937] (1971). Into which State fund should these awards of damages be placed? Title 82 O.S. 937 [82-937] (1970), as originally enacted in 1968, provided that any person, firm or corporation who violates any of the provisions of, or fails to perform any duty imposed by the Pollution Control Coordinating Act of 1968, and thereby causes the death of fish or other Stanley J. Alexander, OBA #198wildlife should, in addition to other penalties, be liable to pay the State an amount equal to the sum of money reasonably necessary to restock fish killed or wildlife destroyed, as determined by the Oklahoma Wildlife Conservation Commission, might be recovered by the Board on behalf of the State in a civil action brought in the district court. The original Act thus contained no provisions regarding disposition of funds so collected. Section 937 of Title 82 was amended in 1971 by Oklahoma Session Laws, Ch. 338 10 (1971). The following proviso was added to what is now subsection (b): "Such amount may be recovered by the Board on behalf of the state in a civil action brought in the district court and shall be divided among the agencies in accordance with the expenses incurred, as determined by the Board." The quoted proviso became operative on July 1, 1971. Therefore, as to all damage awards received after July 1, 1971, the Pollution Control Coordinating Board has authority to divide receipts among its member agencies in accordance with expenses incurred in securing the award. The Pollution Control Coordinating Board has authority to determine in what proportions its member agencies incurred expenses, and may distribute the damage awards accordingly.  All damage awards received prior to July 1, 1971, are subject to a different rule. Before that date, there was no specific statute governing disposition of funds received as damages for destruction of wildlife by pollution. The more general statutes regarding the disposition of State funds therefore control. Title 62 O.S. 7.1 [62-7.1] (1971), which was last amended in 1968, creates official depository clearing accounts in the name of each State officer, department, board, commission, institution or agency of the State. Section 7.1 provides that it shall be the duty of each State agency to deposit daily in the official depository clearing account all moneys of every kind received or collected under color of office where it is impractical at the time of making the deposit to segregate such money as to the fund to which it properly belongs.  Section 62 O.S. 7.1 [62-7.1] further provides that at least once each month each State agency shall transfer moneys deposited in the official depository clearing account to the various funds or accounts to which the same belong.  Therefore, each State agency is required to make daily deposits of moneys received into the State Treasury. Where it is impractical at the time of making the deposit to segregate such money as to the fund to which it belongs, the deposit should be made to the agency's official depository clearing account. Where it is practical to deposit directly into the proper designated fund, this may be done. Title 62 O.S. 203 [62-203] (1971) provides as follows: "All moneys that may come into the State Treasury, pursuant to the provisions of this Act, together with all amounts that may be received by the State Treasurer as interest on average daily bank balances shall be apportioned and credited to the general revenue fund for the current year. ." Under Section 203, quoted above, damage awards for destruction of wildlife by pollution which were received prior to July 1, 1971, should be credited to the general revenue fund for the current year. Under 62 O.S. 1971 7.1 [62-7.1], the deposit may be made either to the official depository clearing account, then later posted to the general revenue fund, or may be made directly to the general revenue fund.  In summary, it is the opinion of the Attorney General that damage awards recovered under 82 O.S. 937 [82-937] (1971), for destruction of wildlife by pollution should, if received after July 1, 1971, be apportioned by the Pollution Control Coordinating Board among its member agencies according to expenses incurred in securing the award. Damage awards received prior to July 1, 1971, should be deposited into the general revenue fund under 62 O.S. 203 [62-203] (1971).  (Charles L. Pain)